 



Exhibit 10.1

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (the “Agreement”) is made effective as of the
1st day of March 2001, between Avnet, Inc., a New York corporation with its
principal place of business at 2211 South 47th Street, Phoenix, Arizona 85034
Arizona (“Avnet” or “the Company”) and Harley Feldberg (the “Officer”). Avnet
and the Officer are collectively referred to in this Agreement as “the Parties.”

WHEREAS, the officer holds the position of Vice President with the Company; and

WHEREAS, the Parties wish to provide for certain payments to the Officer in the
event of a Change of Control of the Company and the subsequent termination of
the Officer’s employment without cause or the Constructive Termination of the
Officer’s employment, as those capitalized terms are defined below;

NOW, THEREFORE, the Parties agree as follows:

1. Definitions.

          (a) “Change of Control” means the happening of any of the following
events:



(i)   the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (A) the then outstanding shares of common stock of the
Company or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following transactions shall not
constitute a Change of Control under this subsection (i): (w) any transaction
that is authorized by the Board of Directors of the Company as constituted prior
to the effective date of the transaction, (x) any acquisition directly from the
Company (excluding an acquisition by virtue of the exercise of a conversion
privilege), (y) any acquisition by the Company, or (z) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company; or   (ii)   individuals who, as of the
effective date hereof, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the effective date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be

 



--------------------------------------------------------------------------------



 



    considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such tetras are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or         (iii)   Approval by
the stockholders of the Company of a complete liquidation or dissolution of the
Company or the sale or other disposition of all or substantially all of the
assets of the Company.

          (b) “Constructive Termination” means the happening of any of the
following events:



(i)   a material diminution of Officer’s responsibilities, including, without
limitation, title and reporting relationship;   (ii)   relocation of the
Officer’s office greater than 50 miles from its location as of the effective
date of this Agreement without the consent of the Officer;   (iii)   a material
reduction in Officer’s compensation and benefits.

          (c) The “Exchange Act” shall mean the 1934 Securities Exchange Act, as
amended.



2.   Constructive Termination or Termination after Change of Control. If, within
24 months following a Change of Control, the Company or its successor terminates
Officer’s employment without cause or by Constructive Termination, Officer will
be paid, in lieu of any other rights under any employment agreement between the
Officer and the Company, in a lump sum payment, an amount equal to 1.5 times the
sum of (i) the Officer’s annual salary for the year in which such termination
occurs and (ii) the Officer’s incentive compensation equal to the average of
such incentive compensation for the highest two of the last five full fiscal
years. All unvested stock options shall accelerate and vest in accordance with
the early vesting provisions under the applicable stock option plans and all
incentive stock program shares allocated but not yet delivered will be
accelerated so as to be immediately deliverable. Officer shall receive his or
her accrued and unpaid salary and any accrued and unpaid pro rata bonus
(assuming target payout) through the date of termination, and Officer will
continue to participate in the medical, dental, life, disability and automobile
benefits in which Officer is then participating for a period of two years from
the date of termination.   3.   Miscellaneous. This Agreement modifies any
employment agreement between Officer and the Company only with respect to such
terms and conditions that are

2



--------------------------------------------------------------------------------



 



    specifically addressed in this Agreement. All other provisions of any
employment agreement between the Company and Officer shall remain in full force
and effect.

          Officer  
By
  /s/ Harley Feldberg    

 

--------------------------------------------------------------------------------

     
 
        AVNET, INC.
 
       
By
  /s/ Raymond Sadowski    

 

--------------------------------------------------------------------------------

     
Its
  Senior VP & CFO    

3